             Case 4:20-cv-08688-YGR Document 11 Filed 04/15/21 Page 1 of 2




 1   Yitzchak Zelman, Esq., (Admitted Pro Hac Vice)
     MARCUS & ZELMAN, LLC
 2   701 Cookman Avenue, Suite 300
 3   Asbury Park, New Jersey 07712
     Tel: (732) 695-3282
 4
     Fax: (732) 298-6256
 5   Email: yzelman@marcuszelman.com
 6
     Attorneys for Plaintiff

 7
 8                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                            OAKLAND DIVISION
10
11
12   BRUCE BEGG, on behalf of himself
13   and all others similarly situated,            C.A. No.: 4:20-cv-08688-YGR
14                           Plaintiff
15
                                                       [PROPOSED] ORDER
16
     -against-                                            OF DISMISSAL
17
18
19   GENERAL WIRELESS
20   OPERATIONS INC.,
21
                             Defendant
22
23
24   IT IS HEREBY ORDERED:
25
26         THAT pursuant to the parties’ April 12, 2021 Stipulation of Dismissal, all
27   claims asserted against Defendant in Civil Action No: 4:20-cv-08688-YGR, are
28   dismissed with prejudice as to the Plaintiff’s claims and without prejudice as to



                                             -1-
             Case 4:20-cv-08688-YGR Document 11 Filed 04/15/21 Page 2 of 2




 1   the claims of the class members; and
 2          THAT all parties shall bear their own attorneys’ fees and costs incurred in
 3   this action.
 4
                       15th
     SO ORDERED THIS ____________          April
                                  day of _____________, 2021.
 5
 6
 7
 8                                    _____________________________________
 9                                    HONORABLE YVONNE GONZALEZ ROGERS
                                      UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              -2-
